Citation Nr: 0306592	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  96-09 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for a gastrointestinal 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from January 1979 to 
October 1985.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  September 1995 by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In September 1997 and July 1999, the Board remanded this case 
to the RO.  The case was most recently returned to the Board 
in March 2003.


FINDINGS OF FACT

The veteran's gastrointestinal disorder is primarily 
manifested by continuous moderate symptoms of indigestion, 
epigastric tenderness, a burning-type sensation in the 
stomach, and acid reflux.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for a 
gastrointestinal disorder are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Code 7305 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  In 
view of the fact that this decision grants the veteran's 
appeal, additional evidence is not needed to substantiate his 
claim.  The Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
veteran's claim and that the notice provisions of the VCAA 
have been complied with.  The Board finds that there will be 
no prejudice to the veteran if the Board decides his appeal 
at this time and the Board will, therefore, proceed to 
consider the veteran's claim on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

When a condition which is not listed in the rating schedule 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002).  The veteran's service connected gastrointestinal 
disorder, which in recent years has been primarily manifested 
by gastroesophageal reflux disease (GERD) is an unlisted 
condition and is, the Board finds, most appropriately rated 
as analogous to a duodenal ulcer.

38 C.F.R. § 4.114, Diagnostic Code 7305, pertaining to 
duodenal ulcer, provides that a mild duodenal ulcer with 
recurring symptoms once or twice yearly warrants an 
evaluation of 10 percent.  A moderate duodenal ulcer with 
recurring episodes of severe symptoms 2 or 3 times per year 
averaging 10 days in duration or with continuous moderate 
manifestations warrants an evaluation of 20 percent.  An 
evaluation of 40 percent requires a moderately severe 
duodenal ulcer less than severe but with impairment of health 
manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least 4 or more times per year.

When there is a question as to which of 2 disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

In the veteran's case, examination of his abdomen at a 
private hospital in June 1995 showed deep epigastric 
tenderness and periumbilical tenderness.  An upper GI series 
of X-rays revealed duodenitis.

At a VA outpatient clinic in November 1995, the veteran 
complained of burning and tenderness in his abdomen.  The 
diagnostic impressions were GERD and peptic ulcer disease.

In May 1996, the veteran was seen by a private physician for 
a complaint of indigestion after almost every meal.  On 
abdominal examination, epigastric and left upper quadrant 
tenderness were found.  The assessment was reflux.  Prilosec 
was prescribed.

VA outpatient treatment records in 1996 and 1997 noted the 
veteran's complaints of stomach pains, excess gas, and GERD.  
A history of peptic ulcer disease was noted.

A VA upper gastrointestinal (GI) series in April 1998 showed 
the stomach to be normal but also showed possible duodenitis.

At a VA examination in April 1998, the examiner found that 
the veteran's GI disability was being well controlled on 
Pepsid.  He reported that the veteran had possible gastric 
reflux.

At a VA outpatient clinic in May 1999, the veteran reported 
that Gaviscon was helping his burning sensation in the 
stomach.

A VA barium swallow in June 1999 showed a normal esophagus.  
A VA upper GI series in June 1999 was normal.  Reflux was not 
demonstrated.

At a VA examination in January 2001, it was noted that the 
veteran had had intermittent abdominal pain and heartburn for 
many years.  He complained of a burning-type epigastric 
discomfort, especially after eating.  One to 1 1/2 hours after 
eating, he experienced the pain which radiated up to his 
chest.  He has this pain after every meal.  It was relieved 
by Gaviscon.  He also reported chronic constipation; 
sometimes, he had only one bowel movement in a week.  He did 
not have malnutrition or anemia.  The diagnosis was GERD by 
history, which was poorly controlled on his current 
medications and which might be worsened by his increasing 
weight and his dietary habits.  The examiner reported that 
the veteran's previously diagnosed duodenitis was not likely 
the cause of his current symptoms.  In a June 2001 addendum 
to the examination report, the examiner stated that the 
veteran's symptoms were consistent with reflux rather than 
duodenitis and it was not necessary to perform a barium study 
in the veteran's case to make the diagnosis of reflux.

In March 2000, the veteran was seen by a private physician 
for severe reflux with a lot of heartburn pain and 
indigestion, which was going up into his chest and had been 
problematic at night.  On abdominal examination, the 
epigastrium was very tender.  The assessment was reflux.  
Prilosec was prescribed.

In October 2001 and May 2002, the veteran reported to a 
physician at a VA outpatient clinic that medication was not 
helping his reflux.  

Upon consideration of the evidence of record, the Board finds 
that the disability picture presented by the veteran's GI 
disorder more nearly approximates the criteria for an 
evaluation of 20 percent under Diagnostic Code 7305 than the 
criteria for an evaluation of 10 percent, in that he appears 
to have had continuous moderate manifestations of his 
disability for at least several years.  Therefore, 
entitlement to an increased evaluation of 20 percent is 
established.  Because impairment of health manifested by 
anemia and weight loss or recurrent incapacitating episodes 
have not been demonstrated, an evaluation in excess of 20 
percent is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Code 7305 (2002).


ORDER

An evaluation of 20 percent for a gastrointestinal disorder 
is granted, subject to governing regulations concerning 
monetary awards.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

